Title: From George Washington to Zachary Lewis, Jr., 16 May 1756
From: Washington, George
To: Lewis, Zachary Jr.

 

[Winchester, 16 May 1756]

To Lieutenant Zachary Lewis. of the Spotsylvania Militia.Sir,

You are hereby ordered to proceed with the Detachment under your command, to Captain Ashby’s Fort, on Pattersons Creek: and are to put yourself and party under his command.
You are to be very circumspect on your march; and endeavour, as much as possible, to guard against a Surprize. Given at Winchester, May 16th 1756.

G:W.

